MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be                                            FILED
regarded as precedent or cited before any                               Feb 11 2020, 7:41 am

court except for the purpose of establishing                                CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Donna J. Jameson                                          Kelley Y. Baldwin
Greenwood, Indiana                                        Yeager Good & Baldwin, P.A.
                                                          Shelbyville, Indiana

                                                          Isaac G.W. Trolinder
                                                          Shelbyville, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

James Fletcher, Jr.,                                     February 11, 2020
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         19A-DC-84
        v.                                               Appeal from the Shelby Circuit
                                                         Court
Hillery Fletcher,                                        The Honorable Trent Meltzer,
Appellee-Petitioner.                                     Judge
                                                         The Honorable Jennifer Kinsley,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         73C01-1710-DC-201



Friedlander, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-DC-84 | February 11, 2020                 Page 1 of 13
[1]   In this dissolution action, the trial court issued its findings of fact, conclusions

      thereon, judgment, and decree of dissolution that dissolved the parties’

      marriage, valued the parties’ assets, and divided the marital estate pursuant to

      an antenuptial agreement. To effect an equal distribution of the parties’ marital

      assets, the trial court entered a judgment in the amount of $43,961.00 against

      James Fletcher, Jr. (“Husband”) and in favor of Hillery Fletcher (“Wife”). The

      court also directed Husband to pay $5,000.00 of Wife’s attorney fees. Husband

      appeals, presenting one issue for our review, that is, whether the trial court
                                                                                  1
      erred in interpreting the parties’ antenuptial agreement.


      We affirm.


[2]   The facts of this case are as follows. Husband and Wife were married on June

      15, 2013. During the marriage, Wife worked part-time as a technician at a

      veterinary clinic, and Husband was employed by a business owned by his

      family.


[3]   Prior to the parties’ wedding day, Husband had an antenuptial agreement

      (hereinafter, “Agreement”) prepared by his attorney. The parties entered into

      the Agreement on May 17, 2013. The Agreement provides in relevant part as

      follows:




      1
       The dissolution action also involved matters of child custody and support, which are not a part of this
      appeal.

      Court of Appeals of Indiana | Memorandum Decision 19A-DC-84 | February 11, 2020                   Page 2 of 13
              [Husband] desires to marry [Wife] and release all rights which he
              might or could have, by reason of the marriage, in the property or
              income which [Wife] now owns, may hereinafter acquire, or in
              her estate upon her death.
              [Wife] desires to marry [Husband] and release all rights which
              she might or could have, by reason of the marriage, in the
              property or income which [Husband] now owns, may hereinafter
              acquire, or in his estate upon his death.
                                                       ...
              Both parties shall retain the title and all rights to manage,
              control, and the possession of, and to [sic] the estate and income
              which they now own, or which they may acquire by any means,
              including, but not limited to gift, inheritance or purchase whether
              it be realty, personalty, or mixed, together with all increase or
              addition thereto, as though such party had remained single and
              unmarried, entirely free and unmolested by the other party. . . .
                                                       ...
              Nothing in this agreement shall preclude the parties from holding
              any property jointly. All joint property will be divided so that
              each party receives one-half (½) of the property or proceeds of
              property owned in equal shares, or receive the appropriate
              ownership share, if owned differently. If any party has
              contributed to the jointly held property with his or her Separate
              Property, he or she shall be credited with the value of that
              property before the Joint Property, or the proceeds thereof, are
              divided. Specifically, [Wife] shall retain the first $7,000.00 from
              the sale or disposition of any joint property as representative of
              the monies she paid prior to marriage as down payment on the
              residence that is to become the marital residence.

      Appellant’s App. Vol. II, pp. 45-46.


[4]   The Agreement does not contain a definition for the term “Separate Property.”

      The Agreement does, however, include two exhibits that provided an overview

      Court of Appeals of Indiana | Memorandum Decision 19A-DC-84 | February 11, 2020   Page 3 of 13
      of the parties’ respective estates at the time the Agreement was executed.

      Exhibit 9 lists Wife’s estate as including “A. $7,000 down payment on [the

      marital residence]”; Exhibit 10 lists Husband’s estate as including “A. 15%

      interest in Fletcher Chrysler Products, Inc. [and] B. 15% interest in Fletcher-

      Thompson, LLC.” Id. at 60-61.


[5]   On October 13, 2017, Wife filed a petition for dissolution of the marriage,

      requesting custody of the children and an equitable division of the marital
                                                                                                          2
      property. At the time Wife filed her petition, the parties had three children.

      On December 11, 2017, Husband filed a cross-petition for dissolution,

      requesting custody of the children and a fair and equitable division of the

      marital estate in accordance with the parties’ Agreement. While neither party

      contested the validity of the Agreement, the parties disagreed as to how the

      Agreement should be interpreted.


[6]   On December 18, 2017, the trial court approved the parties’ preliminary

      agreement regarding property and child-related issues. On April 20, 2018, the

      parties were ordered to mediation. The parties participated in an unsuccessful

      mediation on April 24, 2018.


[7]   A significant part of the contention between the parties involved their differing

      interpretation of the language of the Agreement. Thus, on August 8, 2018,




      2
       Husband had two children prior to his marriage to Wife. During the parties’ marriage, Wife adopted the
      two children.

      Court of Appeals of Indiana | Memorandum Decision 19A-DC-84 | February 11, 2020               Page 4 of 13
Wife filed a request for the trial court to interpret the parties’ Agreement. The

disagreement between the parties lay specifically with the following sentence in

the Agreement: “If any party has contributed to the jointly held property with

his or her Separate Property, he or she shall be credited with the value of that

property before the Joint Property, or the proceeds thereof, are divided.” Id. at

46. In her request filed with the trial court, Wife explained the parties’ differing

opinions regarding the interpretation of the Agreement as follows:


        4. As shown by the foregoing, if either party contributed to the
        jointly held property with his or her “Separate Property”, the
        party who contributed his/her “Separate Property” is entitled to
        a credit for the value of such “Separate Property.” The parties
        differ with respect to the meaning of the term “Separate
        Property.” Wife contends each party’s “Separate Property” is
        specifically identified in the exhibits attached to the Antenuptial
        Agreement. Husband contends “Separate Property” includes
        any property titled in a party’s individual name and/or earned by
        a party during the course of the parties’ marriage, including
        Husband’s wages earned during the parties’ marriage and
        deposited into the parties’ joint bank account.
        5. The evidence required to effectuate a division of the parties’
        marital estate pursuant to the terms of the Antenuptial
        Agreement is dependent upon the interpretation of the
        Antenuptial Agreement and the meaning of the term of
        “Separate Property.” If the term “Separate Property” includes all
        income earned by Husband and deposited into the parties’ joint
        bank account, it will be necessary to rely upon thousands of
        documents in order to “trace” the disposition of Husband’s
        wages and the acquisition of various assets. If the term “Separate
        Property” includes only those assets identified in the exhibits
        attached to the Antenuptial Agreement, [that is, the $7,000.00
        Wife contributed to the down payment for the marital residence
        and Husband’s 15% interest in entities owned by his family,] the
Court of Appeals of Indiana | Memorandum Decision 19A-DC-84 | February 11, 2020   Page 5 of 13
               amount of evidence necessary to effectuate a division of the
               parties’ marital estate is drastically reduced.


       Id. at 73.


[8]    On October 17, 2018, a hearing was held on Wife’s request. During the

       hearing, Wife entered into evidence Exhibit A, which contained her proposed

       division of the marital estate per her interpretation of the Agreement. Per

       Exhibit A, in relevant part, Husband would receive the marital residence and

       funds contained in three separate bank accounts, while Wife would receive the

       funds contained in a Salin Bank account, as well as the $7,000.00 she

       contributed to the down payment for the marital residence.


[9]    On October 22, 2018, the trial court issued its order in the matter. The court

       ruled “in favor of [Wife] and deem[ed] the items listed on Exhibit A[, that is,

       the marital residence and the four bank accounts,] to be joint property divided

       equally among the parties in the event of the dissolution of the marriage.” Id. at

       16. The court determined that Wife “shall receive a credit of $7000 as

       specifically set out in the [Agreement].” Id. The Court deferred the

       determination of the value of the property and bank accounts listed in Exhibit A

       until the final hearing.


[10]   The final hearing, on the issues of the division of the marital estate and child

       support, was held on October 26, 2018. On December 11, 2018, the trial court

       issued its divorce decree, accompanied by extensive findings of fact and

       conclusions thereon. The court dissolved the parties’ marriage; ordered an


       Court of Appeals of Indiana | Memorandum Decision 19A-DC-84 | February 11, 2020   Page 6 of 13
       equal distribution of the parties’ jointly-held assets, after Wife received credit in

       the amount of $7,000.00; and detailed the distribution of the marital property.

       To achieve an equal distribution, the trial court entered a $43,961.00 judgment

       against Husband. The trial court also required him to pay “the total amount of
                                                                                3
       $5,000 to Wife’s counsel, . . . as partial attorney fees.” Id. at 29. The

       December 11, 2018 order incorporated the trial court’s October 22, 2018 order

       that interpreted the parties’ Agreement.


[11]   On December 14, 2018, the trial court held a hearing on custody and parenting-

       time matters and issued an order on January 3, 2019, that resolved all issues

       pending before the trial court. This appeal followed.


[12]   Neither party argues that the Agreement is invalid or ambiguous. Instead,

       Husband contends that the trial court erred when it “erroneously interpreted the

       parties’ [Agreement].” Appellant’s Br. p. 4. The specific language in the

       Agreement that is at issue on appeal reads as follows:

               If any party has contributed to the jointly held property with his or her
               Separate Property, he or she shall be credited with the value of that
               property before the Joint Property, or the proceeds thereof, are divided.
               Specifically, [Wife] shall retain the first $7,000.00 from the sale
               or disposition of any joint property as representative of the
               monies she paid prior to marriage as down payment on the
               residence that is to become the marital residence.



       3
        We commend the trial court on the thoroughness and clarity of its findings of fact and conclusions thereon,
       which greatly facilitated appellate review.



       Court of Appeals of Indiana | Memorandum Decision 19A-DC-84 | February 11, 2020                 Page 7 of 13
       Appellant’s App. Vol. II, p. 46 (emphasis added).


[13]   Husband’s argument, essentially, is that the trial court erred in interpreting the

       term “separate property,” and that this erroneous interpretation led the trial

       court to improperly determine the parties’ rights to certain joint marital

       property. According to Husband, had the trial court correctly interpreted the

       term, and given the term its plain and ordinary meaning, the trial court would

       have determined that the “parties’ separate property consisted of more than the

       property listed in Exhibits 9 and 10 of the Agreement[, that is, respectively, the

       $7,000.00 Wife contributed to the down payment for the marital residence and

       Husband’s 15% interest in entities owned by his family].” Appellant’s Br. p. 9.

       Per Husband, the trial court would have determined, instead, that the parties

       should be “credited for the value of his or her separate contribution” to the joint

       marital property, that is, “either party’s income earned during their marriage[,]”

       “before the division of the joint property”, and that Husband should have

       received credit for income he contributed to the parties’ joint bank accounts

       during the marriage. Id. at 10, 12 (emphasis added).


[14]   Wife maintains that the trial court correctly interpreted the Agreement because

       neither party’s income during the marriage is eligible for the separate property

       credit. She argues that no error occurred on the part of the trial court because,

       per the “specific language of the [A]greement, [Husband] is not entitled to

       receive a credit for income he contributed to the joint property during the

       marriage” because “the specific language of the [A]greement limits the Separate


       Court of Appeals of Indiana | Memorandum Decision 19A-DC-84 | February 11, 2020   Page 8 of 13
       Property Credit to contributions up to the time of the signing of the . . .

       Agreement.” Appellee’s Br. pp. 6, 7. Alternatively, Wife argues that neither

       parties’ marital income falls under the separate property credit because income

       is not property.


[15]   The trial court entered findings of fact and conclusions thereon pursuant to

       Indiana Trial Rule 52(A), and therefore, we apply a two-tiered standard of

       review for clear error; that is, first, we determine whether the evidence supports

       the findings, and second, whether the findings support the judgment. Mysliwy v.

       Mysliwy, 953 N.E.2d 1072 (Ind. Ct. App. 2011) (citations omitted), trans.

       denied. We do not reweigh the evidence but consider the evidence favorable to

       the judgment. Id. Findings of fact are clearly erroneous when the record

       contains no facts to support them, and a judgment is clearly erroneous if no

       evidence supports the findings, the findings fail to support the judgment, or if

       the trial court applies an incorrect legal standard. Bowyer v. Ind. Dep’t of Nat.

       Res., 944 N.E.2d 972 (Ind. Ct. App. 2011). Although we review findings under

       the clearly erroneous standard, we review conclusions of law de novo. Id. at

       983.


[16]   “Antenuptial agreements are legal contracts by which parties entering into a

       marriage relationship attempt to settle the interest of each party in the property

       of the other during the course of the marriage and upon its termination by death

       or other means.” Boetsma v. Boetsma, 768 N.E.2d 1016, 1020 (Ind. Ct. App.

       2002), trans. denied. Thus, antenuptial agreements are to be construed according

       to the general principles of contract law. Id. Accordingly, the court must apply

       Court of Appeals of Indiana | Memorandum Decision 19A-DC-84 | February 11, 2020   Page 9 of 13
       the provisions of antenuptial agreements according to their plain and ordinary

       meaning. In Re the Marriage of Conner, 713 N.E.2d 883 (Ind. Ct. App. 1999). If

       the language of the agreement is unambiguous, the intent of the parties must be

       determined from its four corners. Boetsma, 768 N.E.2d at 1020. Further, the

       court must read all of the provisions of the agreement as a whole to arrive at an

       interpretation which harmonizes the agreement’s words and phrases and gives

       effect to the parties’ intentions as established at the time they entered the

       agreement. Pardieck v. Pardieck, 676 N.E.2d 359 (Ind. Ct. App. 1997), trans.

       denied. Antenuptial agreements are favored by the law and will be liberally

       construed to realize the parties’ intentions. Boetsma, 768 N.E.2d at 1024.


[17]   In In re Marriage of Boren, 475 N.E.2d 690, 695-96 (Ind. 1985), our Supreme

       Court, quoting In re Marriage of Stokes, 43 Colo. App. 461, 608 P.2d 824 (1979),

       set forth the distinction between antenuptial and post-nuptial settlement

       agreements as follows:


               “Antenuptial agreements are intended as a means of preserving
               the status quo as to property interests existing before marriage; in
               contrast, separation agreements resolve claims as to property
               interests which have matured because of the marriage status. In
               further contrast to separation agreements, antenuptial agreements
               are executory in nature until a marriage actually occurs; they
               have as their principal consideration the marriage itself; and they
               do not dispose of, or divide, any property, but rather fix the rights
               of the parties with respect to the specified property, regardless of
               the duration of the marriage.”
608 P.2d at 828. We now turn to the case before us.


       Court of Appeals of Indiana | Memorandum Decision 19A-DC-84 | February 11, 2020   Page 10 of 13
[18]   Although the term “separate property” was not defined in the Agreement, the

       parties agree that the assets listed in Exhibits 9 and 10 are the parties’ separate

       property and are not subject to division. In addition, Wife testified at the

       October 17, 2018 hearing that she acknowledged that Husband had other

       separate property in his individual name, including life insurance policies and a

       retirement account, that was not listed in Exhibit 10. Regarding the four bank

       accounts, however, Wife testified that the accounts were jointly held, and that

       the parties “both put money in from [sic] our incomes in both of those . . . in all

       of those accounts.” Tr. p. 13.


[19]   There was no indication in the Agreement that the term “separate property”

       included income that the parties contributed to the joint bank accounts during

       the marriage. The Agreement did not specifically provide for how income

       deposited into joint bank accounts would be characterized.


[20]   The trial court ultimately determined that the joint marital property consisted of

       the four bank accounts, as well as the marital residence. Husband points to no

       evidence that calls this determination into question. He also points to no

       evidence that indicates the trial court erred in determining that he was not

       entitled to a credit for any income he contributed to the accounts. Furthermore,

       Husband presented no evidence at either the October 17, 2018 hearing or the

       final hearing that the income he and Wife deposited into the bank accounts was

       to retain its separate character. See e.g., Kemp v. Kemp, 485 N.E.2d 663, 667

       (Ind. Ct. App. 1985) citing Klingberg v. Klingberg, 68 Ill. App. 3d 513, 386
N.E.2d 517 (1979) (property which is separate at its inception may lose its

       Court of Appeals of Indiana | Memorandum Decision 19A-DC-84 | February 11, 2020   Page 11 of 13
       separate characteristic if it is not kept segregated; money brought into a

       marriage as separate property becomes marital property when placed in a joint

       bank account with the other spouse); cf. Daugherty v. Daugherty, 816 N.E.2d
1180, 1187 (Ind. Ct. App. 2004) (where this Court found “clear evidence” in the

       prenuptial agreement and in the testimonial evidence of the parties’ intentions

       to keep their property separate). To the contrary, Husband’s argument amounts

       to an assertion that the trial court should have embraced his interpretation of

       the Agreement instead of Wife’s.


[21]   Based upon the foregoing, we conclude that the trial court properly read and

       harmonized the various provisions of the Agreement in determining how the

       term “separate property” should be applied. The trial court did not err in

       interpreting the Agreement, and it was reasonable for the trial court to

       determine that the income the parties’ deposited into the bank accounts was

       joint marital property, and that Husband was not entitled to a credit for the

       funds he deposited.


[22]   Husband also argues that the trial court


               committed reversable [sic] error when it found the parties’
               Agreement was valid and ordered the marital estate to be divided
               equally among the parties in the event of the dissolution of the
               marriage, without allowing [Husband] to put on evidence as to
               what credit he should be attributed for his contribution of
               separate property toward the joint marital property as provided
               for in the [Agreement].




       Court of Appeals of Indiana | Memorandum Decision 19A-DC-84 | February 11, 2020   Page 12 of 13
       Appellant’s Br. p. 7. Contrary to Husband’s assertion, however, we find no

       evidence that the trial court prevented him from presenting evidence as to any

       credit he might have been owed for his contribution of property to the joint

       marital property. No error occurred here.


[23]   To the extent that Husband is arguing that but for the trial court’s October 22,

       2018 order (that ruled upon Wife’s request to interpret the Agreement), he

       would have introduced evidence of his separate property that was comingled

       with the joint marital property during the marriage, we can find no evidence to

       support this assertion.


[24]   Based on the foregoing, we conclude that the trial court did not err in

       interpreting the parties’ Agreement, and the court did not prevent Husband

       from introducing evidence during the hearings. The judgment of the trial court

       is affirmed.


[25]   Judgment affirmed.


       Vaidik, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-DC-84 | February 11, 2020   Page 13 of 13